 

Camber Energy, Inc. 8-K [cei-8k_070319.htm]

 

Exhibit 10.4

 

PROMISSORY NOTE

 

US $1,050,000 Effective July 8, 2019

 

NOW THEREFORE FOR VALUE RECEIVED, the undersigned, Lineal Star Holdings, LLC, a
Delaware limited liability company (the “Company”), hereby promises to pay to
the order of Camber Energy, Inc., a Nevada corporation and its assigns
(“Holder”), the principal sum of One Million Fifty-Thousand Dollars and No Cents
(US $1,050,000) (the “Principal”), in lawful money of the United States of
America, which shall be legal tender, bearing interest and payable as provided
herein. This Promissory Note (this “Note” or “Promissory Note”) has an effective
date of July 8, 2019 (the “Effective Date”). This Note is entered into to
evidence amounts loaned from the Holder to the Company on the Effective Date,
pursuant to that certain Funding and Loan Agreement entered into between the
Company, the Holder, and certain holders of the Holder’s preferred stock, on or
around July 8, 2019.

 

1.             Interest (“Interest”) shall accrue on the Principal amount of
this Note at the rate of ten percent (10%) per annum (the “Interest Rate”),
compounded monthly on the last day of each calendar month beginning on the
Interest Effective Date (“Monthly Interest”). All Interest payable hereunder
shall be calculated by multiplying the actual days elapsed in the period for
which Interest is being calculated by a daily rate based on the Interest Rate
(or Default Rate, as applicable) and a 365 day year. All Monthly Interest shall
be due on the Maturity Date. The Company will pay interest on the first day of
each month of each year after the Interest Effective Date. All past-due
Principal and Interest shall bear interest at the lesser of (a) the rate of
eighteen percent (18%) per annum; and (b) the Maximum Rate, until paid in full
(the “Default Rate”). For the sake of clarity, this Note shall not accrue
Interest prior to the Interest Effective Date.

 

2.             The “Interest Effective Date” shall be the date that the Holder
no longer owns at least 50% of the voting securities of the Company.

 

3.             The “Maturity Date” of this Note shall be the earlier of (a) two
(2) years from the Interest Effective Date; and (b) the date that Holder has
effected an Acceleration.

 

4.             In the event the Parent Shareholder Approval has been received,
as such term is defined in that certain Agreement and Plan of Merger, dated on
or around the date hereof, by and between the Holder, the Company and the owners
of the Company prior to the Holder (the “Merger Agreement”), this Note, and all
Principal and Interest due hereunder, shall be deemed automatically forgiven by
the Holder and this Note shall be cancelled without any additional action on the
part of the Company.

 

5.             Upon the occurrence of an Event of Default hereunder the
Principal amount of this Note and any accrued Interest thereon shall bear
interest at the Default Rate.

 

6.             This Note may be prepaid in whole or in part, at any time and
from time to time, without premium or penalty.

 



Page 1 of 6

Promissory Note

 

 

7.             All payments made by Company under this Note will be applied: (i)
first, to late charges, costs of collection or enforcement, and similar amounts
due, if any, under the Note; (ii) second, to Interest that is due and payable
under this Note, if any; and (iii) third, the remainder to Principal due and
payable under this Note.

 

8.             If any payment of Principal or Interest on this Note shall become
due on a Saturday, Sunday or any other day on which national banks are not open
for business, such payment shall be made on the next succeeding business day.

 

9.             This Note shall be binding upon Company and inure to the benefit
of Holder and Holder’s respective successors and assigns. Each holder of this
Note, by accepting the same, agrees to and shall be bound by all of the
provisions of this Note. Holder may assign this Note or any of its rights,
interests or obligations to this Note without the prior written approval of
Company.

 

10.          No provision of this Note shall alter or impair the obligation of
Company to pay the Principal of and Interest on this Note at the times, places
and rates, and in the coin or currency, herein prescribed.

 

11.          Company will do or cause to be done all things reasonably necessary
to preserve and keep in full force and effect its corporate existence, rights
and franchises and comply with all laws applicable to Company, except where the
failure to comply could not reasonably be expected to have a material adverse
effect on Company.

 

12.          Notwithstanding anything to the contrary in this Note or any other
agreement entered into in connection herewith, whether now existing or hereafter
arising and whether written or oral, it is agreed that the aggregate of all
Interest and any other charges constituting interest, or adjudicated as
constituting interest, and contracted for, chargeable or receivable under this
Note or otherwise in connection with this loan transaction, shall under no
circumstances exceed the Maximum Rate.

 

13.          Company represents and warrants to Holder as follows:

 

(a)            The execution and delivery by Company of this Note (i) are within
Company’s power and authority, and (ii) have been duly authorized by all
necessary action.

 

(b)            This Note is a legally binding obligation of Company, enforceable
against Company in accordance with the terms hereof, except to the extent that
(i) such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefore may be brought.

 



Page 2 of 6

Promissory Note

 

 

14.          If an Event of Default (as defined herein) occurs (unless all
Events of Default have been cured or waived by Holder), Holder may, by written
notice to Company, declare the Principal amount then outstanding of, and the
accrued Interest and all other amounts payable on, this Note to be immediately
due and payable (an “Acceleration”) (provided that upon the occurrence of an
Event of Default described in Section 12(c) below, the Principal amount then
outstanding of, and the accrued Interest and all other amounts payable on, this
Note shall immediately be due and payable) and can take any and all other
actions provided for under applicable law. The following events and/or any other
Events of Default defined elsewhere in this Note are “Events of Default” under
this Note:

 

(a)            Company shall fail to pay, when and as due, the Principal,
Interest or any other amount payable hereunder, within five (5) days from the
due date of such payment; or

 

(b)            Company shall have breached in any material respect any covenant,
term or condition in this Note, and, with respect to breaches capable of being
cured, such breach shall not have been cured within ten (10) days after written
notice thereof has been provided by Holder to Company; or

 

(c)            Company shall: (i) be adjudicated insolvent or take any action
which constitutes its admission of inability to pay its debts as they mature;
(ii) make an assignment for the benefit of creditors, file a petition in
bankruptcy, petition or apply to any tribunal for the appointment of a
custodian, receiver or a trustee for it or a substantial portion of its assets;
(iii) commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution or liquidation or statute of any jurisdiction,
whether now or hereafter in effect; (iv) have filed against it any such petition
or application in which an order for relief is entered or which remains
undismissed for a period of ninety (90) days or more; (v) indicate its consent
to, approval of or acquiescence in any such petition, application, proceeding or
order for relief or the appointment of a custodian, receiver or trustee for it
or a substantial portion of its assets; (vi) suffer any such custodianship,
receivership or trusteeship to continue undischarged for a period of ninety (90)
days or more; or (vii) Company shall take any action authorizing, or in
furtherance of, any of the foregoing.

 

In case any one or more Events of Default shall occur and be continuing, Holder
may proceed to protect and enforce its rights by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or for an injunction against a violation of any
of the terms hereof, or in aid of the exercise of any power granted hereby or
thereby or by law or otherwise. In case of a default in the payment of any
Principal of or premium, if any, or Interest on this Note, Company will pay to
Holder such further amount as shall be sufficient to cover the reasonable cost
and expenses of collection, including, without limitation, reasonable attorneys’
fees, expenses and disbursements. No course of dealing and no delay on the part
of Holder in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice Holder’s rights, powers or remedies. No right,
power or remedy conferred by this Note upon Holder shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise.

 



Page 3 of 6

Promissory Note

 

 

15.          Except as expressly provided otherwise in this Note, Company and
every endorser or guarantor, if any, of this Note waive presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note, and
assent to any extension or postponement of the time of payment or any other
indulgence, to any substitution, exchange or release of collateral available to
Holder, if any, and to the addition or release of any other party or person
primarily or secondarily liable.

 

16.          If from any circumstance any holder of this Note shall ever receive
Interest or any other charges constituting interest, or adjudicated as
constituting interest, the amount, if any, which would exceed the Maximum Rate
shall be applied to the reduction of the Principal amount owing on this Note,
and not to the payment of interest; or if such excessive interest exceeds the
unpaid balance of Principal hereof, the amount of such excessive interest that
exceeds the unpaid balance of Principal hereof shall be refunded to Company. In
determining whether or not the interest paid or payable exceeds the Maximum
Rate, to the extent permitted by applicable law (i) any non-Principal payment
shall be characterized as an expense, fee or premium rather than as Interest;
and (ii) all Interest at any time contracted for, charged, received or preserved
in connection herewith shall be amortized, prorated, allocated and spread in
equal parts during the period of the full stated term of this Note. The term
“Maximum Rate” shall mean the maximum rate of interest allowed by applicable
federal or state law.

 

17.          This Note may be executed in several counterparts, each of which is
an original. It shall not be necessary in making proof of this Note or any
counterpart hereof to produce or account for any of the other counterparts. A
copy of this Note signed by one party and faxed or scanned and emailed to
another party (as a PDF or similar image file) shall be deemed to have been
executed and delivered by the signing party as though an original. A photocopy
or PDF of this Note shall be effective as an original for all purposes.

 

18.          It is the intention of the parties hereto that the terms and
provisions of this Note are to be construed in accordance with and governed by
the laws of the State of Texas, except as such laws may be preempted by any
federal law controlling the rate of Interest which may be charged on account of
this Note. The parties hereby consent and agree that, in any actions predicated
upon this Note, venue is properly laid in Texas and that the Circuit Court in
and for Harris County, Texas, shall have full subject matter and personal
jurisdiction over the parties to determine all issues arising out of or in
connection with the execution and enforcement of this Note.

 

19.          The term “Company” as used herein in every instance shall include
Company’s successors, legal representatives and permitted assigns, including all
subsequent grantees, either voluntarily by act of Company or involuntarily by
operation of law and shall denote the singular and/or plural and the masculine
and/or feminine and natural and/or artificial persons, whenever and wherever the
contexts so requires or properly applies. The term “Holder” as used herein in
every instance shall include Holder’s successors, legal representatives and
assigns, as well as all subsequent assignees and endorsees of this Note, either
voluntarily by act of the parties or involuntarily by operation of law. Captions
and paragraph headings in this Note are for convenience only and shall not
affect its interpretation. As used herein, words in the singular shall be held
to include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires.

 



Page 4 of 6

Promissory Note

 

 

20.          Holder may not assign or pledge this Note and its rights hereunder
without the prior written approval of Company which may be withheld in Company’s
sole discretion. Company may not assign its obligations hereunder, whether by
operation of law or otherwise, without the prior written approval of Holder
which may be withheld in Holder’s sole discretion.

 

21.          Anything else in this Note to the contrary notwithstanding, in any
action arising out of this Agreement, the prevailing party shall be entitled to
collect from the non-prevailing party all of its attorneys’ fees. For the
purposes of this Note, the party who receives or is awarded a substantial
portion of the damages or claims sought in any proceeding shall be deemed the
“prevailing” party and attorneys’ fees shall mean the reasonable fees charged by
an attorney or a law firm for legal services and the services of any legal
assistants, and costs of litigation, including, but not limited to, fees and
costs at trial and appellate levels.

 

22.          If any term or other provision of this Note is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Note shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Note so as to affect the original intent of the parties as closely
as possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the extent possible.

 

23.          No modification, amendment, addition to, or termination of this
Note, nor waiver of any of its provisions, shall be valid or enforceable unless
in writing and signed by all the parties hereto.

 

24.          The Note constitutes the entire agreement of the parties regarding
the matters contemplated herein, or related thereto, and supersedes all prior
and contemporaneous agreements, and understandings of the parties in connection
therewith.

 

[Remainder of page left intentionally blank. Signature page follows.]

 

Page 5 of 6

Promissory Note

 

 

IN WITNESS WHEREOF, Company has duly executed this Promissory Note as of July 8,
2019, with an Effective Date as provided above.

 





  “Company”           Lineal Star Holdings, LLC             By: /s/ Timothy J.
Connolly           Its:  CEO  

 



  Printed Name:  Timothy J. Connolly

 

Page 6 of 6

Promissory Note